DETAILED ACTION
Claims 1 - 13 of U.S. Application No. 16760339 filed on 04/29/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6 -10 directed to group 2, non-elected without traverse.  Accordingly, claims 6 - 10 been cancelled.
Allowable Subject Matter
Claims 1 – 5, and 11 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, and 4 were rejected in the Non-Final Office Action of 3/29/2022 as being obvious over Yamasaki in view of Duchmin. Claim 3 was objected to for including allowable subject matter while depending on a rejected base claim.
The Applicant amended claim 1 in 6/29/2022, to include the limitations “the cap member is disposed such that a lowermost portion of the cap member is lower than an uppermost portion of the shaft, such that a shortest distance between the lowermost portion of the cap member and the circuit substrate is larger than a shortest distance between the uppermost portion of the shaft and the circuit substrate”. The Applicant further argued that the combination of Yamasaki in view of Duchmin does not disclose the combination of limitations of claim 1 as amended. The Examiner agrees. 
None of the prior arts in record alone or in combination disclose the limitations of claim 1 as amended, therefore, claim 1 is deemed allowable. Claims 2, 4, 13-13 are allowable for depending on claim 1.
The Applicant also amended claim 3 to be in independent form including all the limitations of the independent claim 1 and the intervening claim 2, therefore, claim 3 is allowable. Claims 5, and 11 are allowable for depending on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832